OSCN Found Document:IN RE NEW RULE GRANTING SPECIAL TEMPORARY PERMIT TO CURRENT MILITARY SPOUSE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






IN RE NEW RULE GRANTING SPECIAL TEMPORARY PERMIT TO CURRENT MILITARY SPOUSE2014 OK 114Case Number: SCBD-6167Decided: 12/15/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 114, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: PROPOSED NEW RULE GRANTING SPECIAL TEMPORARY PERMIT TO CURRENT MILITARY SPOUSE PURSUANT TO RULE TWO AND PROPOSED AMENDMENT TO RULE SEVEN, SECTION (F)


ORDER GRANTING AMENDMENT TO RULE TWO AND RULE SEVEN
OF THE RULES GOVERNING ADMISSION TO THE
PRACTICE OF LAW IN THE STATE OF OKLAHOMA

¶1 This matter comes before this Court upon an Application to Amend Rule Two and Rule Seven of the Rules Governing Admission to the Practice of Law in the State of Oklahoma, 5 O.S. Supp. 2014, Ch. 1, App. 5, to add new section 7 of Rule Two and new section (f) of Rule Seven as proposed and set out in its entirety in Exhibits "A" and "B", attached hereto.
¶2 IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that Section 7 of Rule Two and section (f) of Rule Seven, Rules Governing Admission to the Practice of Law in the State of Oklahoma, 5 O.S. Supp. 2014, Ch. 1, App. 5, are hereby added as set out in its entirety in Exhibits "A" and "B" attached hereto, effective January 1, 2015.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 15TH DAY OF DECEMBER, 2014.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
Exhibit A
It is hereby proposed by the members of the Board of Bar Examiners for the State of Oklahoma that Rule Two of the Rules Governing Admission to the Practice of Law in the State of Oklahoma be amended to add the following section:
Section 7. A person who is the current spouse of a service member in the United States Uniformed Services and who meets the following requirements may, upon motion, apply to the Supreme Court for a Special Temporary Permit to be admitted to the practice of law in the State of Oklahoma, without the requirement of taking an examination, if the applicant would otherwise be fully qualified to take the bar examination in Oklahoma under the rules of the Supreme Court. An applicant shall:


a. Apply under this rule upon forms prescribed by the Board of Bar Examiners;
b. Be at least 18 years of age;
c. Hold a Juris Doctorate degree from an American Bar Association approved law school;
d. Be lawfully admitted to practice law in any other state, territory or commonwealth of the United States or in the District of Columbia;
e. Submit evidence of a passing score on the Multistate Professional Responsibility Examination;
f. Establish that the applicant is a member in good standing in all jurisdictions where the applicant was previously admitted;
g. Have good moral character, due respect for the law, and fitness to practice law;
h. Provide at his or her expense a background investigation to determine character and fitness from the National Conference of Bar Examiners, pursuant to Rule Four, Section 2(e);
i. Take the oath of attorneys which is set forth in Rule One, Section 4, of the Rules Governing Admission to the Practice of Law in the State of Oklahoma and file the same with the Clerk of the Supreme Court;
j. Sign the Roll of Attorneys; provided, however, that if the applicant is unable, by reason of absence, to sign the Roll, applicant may grant the power of attorney to the Administrative Director of the Board of Bar Examiners to sign said Roll of Attorneys for applicant;
k. Submit evidence which is satisfactory to the Supreme Court of the State of Oklahoma that the applicant is the current spouse of a service member in the United States Uniformed Services. This provision shall not be construed to apply to former military spouses; and
l. Submit evidence that the service member is on military orders within the State of Oklahoma.


No applicant for admission without examination under this section shall be admitted if the applicant has taken and failed an Oklahoma bar examination within the last five years without having later passed the examination.
Upon termination of the military status of either the dependent or the service member; or, in the event of a military transfer outside the State of Oklahoma, the right of such person to practice law in the State of Oklahoma shall terminate unless such person shall have been admitted to practice law in the State of Oklahoma pursuant to some other rule.
A person admitted under this section will not incur an application fee pursuant to Rule Seven (f) of these rules.
Any person admitted under this section must comply with the Rules Creating and Controlling the Oklahoma Bar Association as set forth in Title 5, Chapter 1, Appendix 1, Article 2, Section 5.
Any person admitted under this section will be subject to the provisions of Rule Ten of these rules.
 

 
Exhibit B
It is hereby proposed by the members of the Board of Bar Examiners for the State of Oklahoma that RULE SEVEN, section (f) of the Rules Governing Admission to the Practice of Law in the State of Oklahoma be amended and the following sections renumbered to read:
RULE SEVEN
Fees
The following non-refundable fees shall be paid to the Board of Bar Examiners at the time of filing of the application:
(a) Registration:
Regular . $125.00
Nunc Pro Tunc . $500.00
(b) By each applicant for admission upon motion: the sum of $1,500.
(c) By each applicant for admission by examination under Rule Four, §1:
FEBRUARY BAR EXAM 
Application filed on or before:
1 September  $1,000
1 October .... $1,050
1 November .... $1,150
JULY BAR EXAM
Application filed on or before:
1 February  $1,000
1 March .... $1,050
1 April ...... $1,150
(d) By each applicant for a Special Temporary Permit under Rule Two, §5: the sum of $750.
(e) By each applicant for a Special Temporary Permit under Rule Two, §6: the sum of $750.
(f) For each applicant for a Special Temporary Permit under Rule Two, §7:
there will not be any fee charged to the applicant.
(g) By each applicant for a Temporary Permit under Rule Nine: $150.
(h) By each applicant for admission by examination other than those under subparagraph (c) hereof:
FEBRUARY BAR EXAM 
Application filed on or before:
1 September  $300
1 October .... $350
1 November .... $450
JULY BAR EXAM
Application filed on or before:
1 February  $300
1 March .... $350
1 April ...... $450

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.